DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
Status of Claims
Claim 20 is new.  Claims 1-20 are currently pending and under examination.    
Priority
	The instant application is a divisional of 15/492,528 filed on 4/20/2017, which is a divisional of 14/274,419 filed on 5/9/2014, which claims priority from US provisional applications 61/990,591 filed on 5/8/2014, 61/888,415 filed on 10/8/2013 and 61/821,443 filed on 5/9/2013.  

Information Disclosure Statement
The IDS’s filed 3/16/2021 and 8/11/2021 have been reviewed.       

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claim 10 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by Tucker et al US 2004/0013747 (1/22/2004)(8/16/2017 IDS). 
Tucker et al (Tucker) teaches a method for increasing vasodilation that comprises providing a mammal with an epidermal surface and a bloodstream having an initial systemic vasodilation of the bloodstream and providing a first medium that comprises a nitrite compound and providing a second medium comprising a reducing agent and creating a mixture of the first medium and the second medium thereby initiating production of nitric oxide, applying the mixture onto the epidermal surface of the mammal, absorbing an effective amount of nitric oxide transdermally and increasing the systemic vasodilation of the bloodstream of the mammal as compared to the initial vasodilation as called in claims 1 and 15.  Example 2 provides for application of the mixture to patients with severe primary vasospasm (a hemodynamic disorder that affects blood flow).   (See Example 7 in which increased vasodilation is noted).  The epidermal surface is healthy skin as called for in claims 2 and 16. (See Example 7).  The first medium contains sodium nitrite as called for in claim 6. (See Example 7).  The second medium includes ascorbic acid as called for in claim 7. (See Example 7).  This is a reducing agent as called for in claim 1.  Tucker teaches using citric acid and ascorbic acid which satisfies the requirements for the at least two reducing agents called for in claims 1 and 15. (See [0026-0028]).  Tucker also teaches treating cardio-vascular diseases and hypertension, which are examples of hemodynamic disorders.  (See [0039]).  Tucker also teaches a buffer in the composition as called for in claims 3 and 15.  (See [0035]).  This buffer can be sodium chloride as called for in claims 3, 13 and 15. (See [0051]).  Tucker teaches that it provides an improved delivery system for 
The ability of the systemic vasodilation of the bloodstream at a second, untreated location is the function of applying products that would allow for transdermal delivery of NO to the bloodstream.  Since Tucker allows for such delivery, it will serve this function.  

Claim 1, 2, 6, 7, 9, 10, and 12-18 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Balaban US 20130330244 (effectively filed 12/5/2011).  
Balaban teaches a “simple, biocompatible two-component system and procedure for generating nitric oxide (NO) is described. One component comprises sodium nitrite or other nitrite source, and the other component comprises a reductant, an acid and a base” (abstract).  Balaban teaches “The activated system is therapeutic for treatment of multiple conditions, including promotion of healing, disinfection, promotion of hair growth, and treatment of male and female sexual dysfunction” (abstract).  Balaban teaches cardiovascular hypertension as a disease treatable with nitric oxide (paragraph 13).  Balaban teaches a composition with citric acid and ascorbic acid that will be added to a nitrite gel composition to produce nitric oxide (examples 2 and 2.1; paragraphs 72-77).  Balaban teaches applying to test skin areas (paragraphs 70, 84 and 89).  Balaban et al. (Balaban) teaches a composition comprising sodium bicarbonate. (See [0083 footnote], also see paragraphs 82-84).  Balaban also teaches a salt buffer. (See paragraphs 12 and 8).  Balaban also teaches at least two reducing agents that are ascorbic acid and citric acid as called for in claims 1 and 3. (See [049]).  Balaban 
The ability of the systemic vasodilation of the bloodstream at a second, untreated location is the function of applying products that would allow for transdermal delivery of NO to the bloodstream.  Since Balaban allows for such delivery, it will serve this function.  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:



Claims 1-4, 6, 7, and 12-16 in addition to claim 10 are rejected under 35 U.S.C. 103 as being unpatentable over Tucker et al US 2004/0013747 (1/22/2004).
Tucker et al (Tucker) teaches a method for increasing vasodilation that comprises providing a mammal with an epidermal surface and a bloodstream having an initial systemic vasodilation of the bloodstream and providing a first medium that comprises a nitrite compound and providing a second medium comprising a reducing agent and creating a mixture of the first medium and the second medium thereby initiating production of nitric oxide, applying the mixture onto the epidermal surface of the mammal, absorbing an effective amount of nitric oxide transdermally and increasing the systemic vasodilation of the bloodstream of the mammal as compared to the initial vasodilation as called in claims 1 and 15.  Example 2 provides for application of the mixture to patients with severe primary vasospasm (a hemodynamic disorder that affects blood flow) and application to skin.  Examples 4 and 5 indicate healthy subjects and application to skin.   (See Example 7 in which increased vasodilation is noted).  The epidermal surface is healthy skin as called for in claims 2 and 16. (See Example 7).  The first medium contains sodium nitrite as called for in claim 6. (See Example 7).  The second medium includes ascorbic acid as called for in claim 7. (See Example 7).  This is a reducing agent as called for in claim 1.  Tucker teaches using citric acid and ascorbic acid which satisfies the requirements for the at least two reducing agents called for in claims 1 and 5 (also paragraph 26 with acetic acid, citric acid, lactic acid 
Tucker does not provide for one example that has two reducing agents or repeating the steps within three days, particularly. However, Tucker does allow for multiple acids of the instant claims.  
One of ordinary skill in the art at the time of instant filing would have produced a formulation after mixing a composition having sodium nitrite and acidifying agents/organic acids by the teachings of Tucker and used it to treat skin and for transdermal use so that treatment will be spread to different areas of the body with a reasonable expectation of success.  Any amount of nitric oxide that reaches the bloodstream would be available to be carried systemically by the bloodstream.  Tucker also allows for transmembrane NO diffusion with 500 mM and one of ordinary skill in the art would modify the amount of NO delivered depending on the treatment desired and the characteristics of the patient.  Tucker allows for dosages to be repeated as appropriate, and thus, will allow for one of ordinary skill in the art to administer as often as possible (see paragraph 37).  

Claims 5, 9, 17 and 18 in addition to 1-4, 6, 7, 10, and 12-16 are rejected under 35 U.S.C. 103 as being unpatentable over Tucker et al US 2004/0013747 (1/22/2004) (8/16/2017 IDS) in view of Balaban US 2013/0330244 (12/5/2011).  
Tucker et al (Tucker) teaches a method for increasing vasodilation that comprises providing a mammal with an epidermal surface and a bloodstream having an initial systemic vasodilation of the bloodstream and providing a first medium that 
Tucker does not expressly teach sodium bicarbonate.  Tucker also does not teach covering the epidermal surface after applying the mixture.  These deficiencies are made up for with the teachings of Balaban.
Balaban et al. (Balaban) teaches a composition comprising sodium bicarbonate as called for in claims 9 and 18. (See [0082 footnote]).  Balaban also teaches a salt buffer as called for in claim 13. (See [0082 footnote] ).  Balaban also teaches at least two reducing agents that are ascorbic acid and citric acid as called for in claims 1 and 7. (See [049]).  Balaban teaches that it is a two gel method for delivery of NO that is simple and allows for the control of the release of NO through adjusting the viscosity of the composition. (See [056]).  This is a biocompatible system that is particularly useful 
It would have been obvious for one of ordinary skill in the art following the Tucker method to use sodium bicarbonate, a salt buffer and a cellulose based thickener in the composition and covering the epidermal surface after applying the mixture as taught by Balaban in order to have a two gel method for delivery of NO that is simple and allows for controlled release of NO through adjusting the viscosity of the composition as well as a biocompatible system that is particularly useful for topical applications.  

Claim 11 in addition to claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Tucker et al US 2004/0013747 (1/22/2004) in view of Kevil et al. US 2011/0311653 (12/22/2011).  
The teachings of Tucker are described supra.  Tucker does not specifically teach treating peripheral artery disease. This deficiency is made up for with the teachings of Kevil et al.

It would have been obvious for one of ordinary skill in the art following the Tucker  method to treat peripheral artery disease once a day for two days as taught by Kevil in order to use an effective method to treat the hemodynamic disorder of peripheral artery disease as taught by Kevil. Peripheral artery disease is recognized as being treatable with a nitric oxide formulation.  

Claim 11 in addition to claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Balaban US 2013/0330244 (12/5/2011) in view of Kevil et al. US 2011/0311653 (12/22/2011).  
Balaban teaches the claims as discussed above.
Balaban does not teach peripheral artery disease.  
Kevil et al. teach that peripheral artery disease can be treated with sodium nitrite and its generation of nitric oxide as called for in claims 4 and 11-14. (See Abstract).  Peripheral artery disease is a hemodynamic disorder as called for in claim 10.   Kevil also teaches treating the peripheral artery disease once a day for two days which is repeating the treatment within three days as called for in claim 14. (See claims 6-7).
It would have been obvious for one of ordinary skill in the art following the Balaban method to treat peripheral artery disease once a day for two days as taught by Kevil in order to use an effective method to treat the hemodynamic disorder of peripheral artery disease as taught by Kevil. Peripheral artery disease is recognized as being treatable with a nitric oxide formulation.  

Claims 8, 19 and 20 in addition to 1, 15 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Tucker et al US 2004/0013747 (1/22/2004) (8/16/2017 IDS) in view of Balaban US 2013/0330244 (12/5/2011) (8/16/2017 IDS) and in view of Gerstein US 3485915.  
Tucker and Balaban teach the claims as discussed above.
Tucker and Balaban do not teach the amount of cellulose thickener. 

Therefore, one of ordinary skill in the art would utilize such concentrations of a cellulose thickener when making a product to be applied to skin by the combined teachings of the references which provide for products applied to skin (MPEP 2144.06). 
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-19 of U.S. Patent No. 10517817. Although the claims at issue are not identical, they are not patentably distinct from each other because each claim set provides for claims that increase vasodilation and treat systemic hemodynamic disorders using formulations and steps of the instant claims.  
Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-19 of U.S. Patent No. 10828249. Although the claims at issue are not identical, they are not patentably distinct from each other because each claim set provides for claims that increase vasodilation and treat systemic hemodynamic disorders using formulations and steps of the instant claims.  It was noted that the instant application is a divisional of this filing related to US Patent 10828249, however, both claim sets are to the same category of invention (methods of treating).  
Conclusion
No claims are allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARK V STEVENS whose telephone number is (571)270-7080. The examiner can normally be reached M-F 9:00 am to 6:00 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian-Yong Kwon can be reached on (571)272-0581. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.